Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101: As indicated in the final rejection (04/06/2022), Applicant argues that the claims recite “a practical application in that multimedia content is only published if it is in compliance with a particular set of regulations. The set of regulations is based on the provider of the multimedia content (as noted in Applicant's Specification, various employees of a corporation may be subject to differing regulations as to what they are allowed to publish), the predicted audience for the multimedia content, and the predicted location where the multimedia content is to be published. Applicant claims extracting and analyzing metadata in order to obtain a set of regulations that determine if the particular multimedia content can be published. This is a practical application that, for example, allows a company to control who can publish what multimedia content and where it can be published.” Examiner agrees. The claims recite an abstract idea that is implemented into a practical application as described by applicant in the specification.
35 USC § 102/103: Applicant argues that “[a]s amended, independent claim 1 claims that "the predicted location is based on the identified one or more images in the multimedia content." As discussed with Examiner Long during the telephone interview, neither of the cited references, alone or in combination, teaches or suggests identifying a predicted location based on images extracted from multimedia content” and “[b]ecause neither Chalmandrier-Perna nor Rao teaches or suggests that "the predicted location is based on the identified one or more images in the multimedia content," it follows that the combination of the references does not teach or suggest this limitation.” After further search, examiner does not find in the art a predicted [publication] location based on the identified images in the multimedia content as claimed. The closest prior art includes Chalmandrier-Perna and Rao as set forth in the final rejection (04/06/2022).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 11,025,634 (“Balasubramanian”) discusses “methodologies for detection and reporting to the image owner (e.g., security setting functionality) about any violation of security restrictions placed on the image, given the context of the published image (including such aspects as location of the image), and optionally, the prevention of the posting of each image determined to violate the specified security restriction.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEREDITH A LONG/Primary Examiner, Art Unit 3688